DETAILED ACTION

The Applicant’s amendment filed on September 9, 2022 was received.  Claims 1 and 3 were amended.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued August 19, 2022.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Lefebvre et al. and Pristinski et al. on claims 1-7 are withdrawn because independent claim 1 has been amended.
Please consider the following.
Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre (US 2020/0309507) in view of Han (US 2014/0247450).
In regards to claim 1, Lefebvre teaches an aerosol printer (204) comprising:
an atomizer (206) for atomization of ink droplets to form an aerosol stream (fig. 2; para. 42-43); 
an aerosol ink sensor (232) which senses one or more parameters of the aerosol ink, where the parameter sensed comprising aerosol ink flow rate, aerosol ink temperature, aerosol ink droplet size (fig. 2; para. 52);
a printhead (210) is downstream of the atomizer and aerosol ink sensor, where the printhead deposits the ink droplets onto a component/substrate (205) (fig. 2; para. 44, 48).
Lefebvre does not explicitly teach aerosol ink sensor is an optical measurement system, comprising a light source, an optics cell having a region for interaction of light from the light source with the aerosol stream, and a light sensor for detecting the light scattered from or transmitted through the aerosol stream in the interaction region, thereby providing an optical extinction of the aerosol stream.
	However, Han teaches a particle size measurement system (30, optical measurement system) comprising an aerosol measurement section (32) which measures an aerosol flow stream (36).  Han teaches the particle size measurement system comprises an electromagnetic radiation source (56) such as a diode laser, a LED or a lamp (light source) and an optics chamber (48, optics cell) comprising a region for interaction of light with the aerosol stream.
Han teaches a detector (80, light sensor) detecting the light scattered from or transmitted through the aerosol stream in the interaction region, to provide optical extinction of the aerosol flow stream as the detector produces an electrical signal (82) proportional to the convolution of the incident electromagnetic radiation (fig. 1; para. 27-28, 35).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the particle size measurement system of Han onto the aerosol ink sensor of Lefebvre because Han teaches it will provide particle size distribution of the aerosol stream (para. 35).
In regards to claim 2, Lefebvre and Han as discussed, where Lefebvre teaches a computing system (230, controller) is part of the aerosol ink sensor which is connected to the computing device (248A), where the computing device controls a printhead velocity, a printhead print path, an aerosol ink flowrate/droplet size (fig. 2; para. 52-53, 57).
In regards to claims 3-4, Lefebvre and Han as discussed, where Lefebvre teaches aerosol ink flowrate (para. 52, 57) and Han teaches the detector (80) senses the scattered light (para. 28).
In regards to claim 5, Lefebvre and Han as discussed, where Han teaches the light source comprises light-emitting diodes (para. 27) which would provide broadband or narrowband light.
In regards to claim 6, Lefebvre and Han as discussed, where Han teaches the aerosol measurement section is single-pass configuration (fig. 1).
In regards to claim 7, Lefebvre and Han as discussed, where Han teaches the deflection detector comprises a photodiode (para. 28).

Response to Arguments
Applicant’s arguments, see page 2, filed September 9, 2022, with respect to the rejection(s) of claim(s) 1-7 under 35 U.S have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lefebvre and Hanteach the claimed optical measurement system providing optical extinction of the aerosol stream.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717